                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
            v.                             ) Case No. 16-cr-10137-LTS
                                           )
KENNETH BRISSETTE and                      )
TIMOTHY SULLIVAN                           )
__________________________________________)

                       MOTION FOR LEAVE TO FILE UNDER SEAL

        Defendants Kenneth Brissette and Timothy Sullivan (“Defendants”) move the Court for

leave to file a motion and supporting materials under seal.

        As grounds for this Motion, Defendants state that a discovery matter has recently arisen

that Defendants believe requires judicial action. Defendants further believe that it is appropriate

to file the motion discussing the issue, as well as the memorandum in support and the attached

exhibits, under seal at this time.

                          LOCAL RULE 7.1(a)(2) CERTIFICATION

        The parties have conferred and the government takes no position on this Motion.
Respectfully submitted,

KENNETH BRISSETTE,                    TIMOTHY SULLIVAN
By his attorneys,                     By his attorneys,

/s/ William H. Kettlewell             /s/ Thomas R. Kiley
/s/ Sara E. Silva                     /s/ William J. Cintolo
/s/ Courtney Caruso                   /s/ Meredith Fierro
William H. Kettlewell (BBO #270320)   Thomas R. Kiley (BBO #271460)
Sara E. Silva (BBO #645293)           William J. Cintolo (BBO #084120)
Courtney A. Caruso (BBO #687642)      Meredith Fierro (BBO#696295)
HOGAN LOVELLS US LLP                  COSGROVE EISENBERG & KILEY
100 High Street, 20th Floor           One International Place, Suite 1820
Boston, MA 02110                      Boston, MA 02110
(617) 371-1000                        (617) 439-7775
(617) 371-1037 (fax)                  (617) 330-8774 (fax)
bill.kettlewell@hoganlovells.com      wcintolo@ceklaw.net
sara.silva@hoganlovells.com           tkiley@ceklaw.net
courtney.caruso@hoganlovells.com      mfierro@ceklaw.net

Dated: June 24, 2019
